DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-12 of U.S. Application 13/163,615 filed on April 16, 2014 are presented for examination.
Response to Arguments


Rejections under USC 102 and 103
Applicant's arguments filed on 11/12/2020 have been fully considered but they are not persuasive. 
As to applicant's arguments for independent claim 1 of : “Claim 1 recites a sensor device that includes a storage part that holds parasitic capacitance of the first electrode pair; and a property determination part that, on a basis of the resistance value and the parasitic capacitance, determines a property of the medium around the first electrode pair. The Office Action equates the capacitance of the electrode pair of Ikeya et al. with the storage part that holds parasitic capacitance of the first electrode pair of claim 1. This assertion is respectfully traversed.
Ikeya et al. refers to an "arithmetic circuit 54 [that] determines the concentration of ethanol in the fuel by using the signals inputted from the receiving circuits 51 and 53" (paragraph 0032). Ikeya et al. shows calculating the electrical conductivity of the fuel and calculating the capacitance of the electrode pair by using signals inputted from the receiving circuit 51 (paragraph 0033). Ikeya et al. recites that because the electrode pair 33 is usually completely immersed in fuel "the capacitance of the electrode pair 33 is determined by the dielectric constant of the fuel" (paragraph 0033). Ikeya et al. further shows that the dielectric constant of U.S. Patent Application No. 16/438,509Amendment dated November 12, 2020Reply to Office Action of October 1, 2020gasoline and ethanol are different and that the dielectric constant of the fuel varies depending on the temperature and the degree of deterioration of the fuel (paragraph 0033). To determine the concentrations of fuel alone, the arithmetic circuit of Ikeya et al. corrects the capacitance of the electrode pair by using the electrical conductivity of the fuel such that "influences other than those exerted by the ethanol concentration, i.e. the temperature of the fuel and the degree of deterioration of the fuel etc., are eliminated" (paragraph 0033). 
The "parasitic capacitance" of an electrode pair is a physical quantity that is clearly distinguished from the electrostatic capacitance obtained by measuring the electrode pair immersed in the medium. This difference is a technical matter that is well-known to those skilled in the art. Specifically, the parasitic capacitance of the first electrode pair of the present invention is a capacitance that is due to the structure of the first electrode pair, as shown in paragraph 0062 and FIG. 6 of the present application. The capacitance of the electrode pair in Ikeya et al. is the capacitance measured using the electrode pair immersed in fuel, and thus the capacitance shown in Ikeya et al. corresponds to the capacitance of the fuel. Unlike the capacitance measured by the electrode pairs of Ikeya et al., the parasitic capacitance of the present invention does not vary depending on the medium to be measured. This is shown by the fact that parasitic capacitance can be determined by measuring the impedance of the electrode pair when the electrode pair is not immersed in any medium, as recited in the example of paragraph 0065 of the present application. 
Sinha et al. fails to remedy the deficiencies of Ikeya et al. mentioned above. In particular, Sinha et al. shows a system and method for measuring oil levels and oil quality using an alternating current (AC) to determine oil level, and a lower frequency alternating current, or a direct current (DC), to measure oil quality (see Abstract). Sinha et al. further shows a level -7- U.S. Patent Application No. 16/438,509Amendment dated November 12, 2020Reply to Office Action of October 1, 2020calculation unit that determines oil levels by measuring, at the first current, a capacitance parameter representative of the capacitance between the electrodes between which the first current is provided (see paragraph 0013). Sinha et al. further shows an oil quality calculation unit that calculates oil quality by measuring, at the second current, an impedance parameter or resistance parameter representative of the resistance or impedance between the first electrode and said one of the second or third electrodes (see paragraph 0013). Similar to Ikeya et al., Sinha et al. refers to an electrostatic capacitance dependent on a measured medium and fails to teach or suggest a parasitic capacitance of an electrode pair, let alone a property determination part that, on a basis of a resistance value and a parasitic capacitance, determines a property of a medium, as recited in claim 1”, The Examiner respectively disagrees for the reasons below: 

Abstract Ikeya discloses determining the electrical conductivity of the liquid based on the capacitance of the electrode pair. Par 33 of Ikeya discloses correcting the capacitance of the electrode pair 33 using conductivity of the fuel. Therefore this capacitance is parasitic or unwanted because it is being corrected. Also in par 37, Ikeya disclose using electrical conductivity to determine material. 

Sinha in pars 110 and 119 discloses output being capacitance, resistance and/or impedance which detects the medium. 

This application in par 38 discloses detection when the electrodes immersed in an oil. Par 46 of the present application discloses the capacitance changes whether or not in oil. Therefore the prior art functions the same way. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-4, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeya et al (USPGPub 20140375321) in view of Sinha et al (USPGPub 20130068015). 

    PNG
    media_image1.png
    735
    448
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    462
    350
    media_image2.png
    Greyscale

Ikeya and Sinha respectively
	
Regarding claim 1, Ikeya discloses a sensor device (2)  comprising: a first electrode pair (38) that is formed on a board (32) and covered by an insulating protective film (39); a resistance measurement part (using 50) that supplies AC current to said first electrode pair  (par 30 lines 1-12 discloses supplying signals to the electrodes); a storage part  (using 54) that holds parasitic capacitance (capacitance) of said first electrode pair (pars 33 and 34 discloses using 54 to store values from the electrodes. Therefore stores capacitance); and a property determination part (using 56) that, on a basis of said resistance value and said parasitic capacitance, determines a property of said medium (par 51 lines 1-5 discloses determining properties of the engine oil and abstract discloses using capacitance of the electrode). Ikeya does not fully disclose to measure a resistance value of a medium around said first electrode pair.


Regarding claim 2, Ikeya discloses comprising a measurement error correction part (using 54) that, on a basis of said parasitic capacitance, corrects a measurement error of said resistance value (par 33 lines 1-20 discloses correcting capacitance), wherein said property determination part determines the property of said medium on a basis of said resistance value after the correction (par 34 lines 1-5 discloses calculating the medium based on corrected capacitance). 

Regarding claim 3, Ikeya discloses wherein said resistance measurement part measures impedance of said first electrode pair at a time of supplying AC current having a frequency of 5 kHz or less (par 30 lines 1-10 discloses pulsing 10Hz to 3MHz).
Regarding claim 4, Ikeya does not fully disclose wherein said parasitic capacitance has a value measured as impedance of said first electrode pair at a time of supplying the AC current to said first electrode pair that is not close to said medium.
However, Sinha discloses wherein said parasitic capacitance has a value measured as impedance of said first electrode pair at a time of supplying the AC current to said first electrode pair that is not close to said medium (par 18 lines 1-8 discloses impedance of the electrode at a current). It would have been obvious to a person having ordinary skill in the art before the 

Regarding claim 6, Ikeya discloses a medium container tank (100) in which the board is arranged; a second electrode pair (using 33) that is formed on the board, arranged above the first electrode pair, and extends in a direction intersecting with a horizontal direction (as shown in fig 3); a capacitance measurement part (53) that measures capacitance of said second electrode pair; and  38Attorney Docket No. 3151-018 a medium amount detection part (using 54) that, on a basis of the capacitance measured by said capacitance measurement part, detects a medium amount in said container tank; wherein said protective film (39) covers said first electrode pair and said second electrode pair; said resistance measurement part (50) supplies AC current to said first electrode pair to measure a resistance value of a medium around said first electrode pair; and said storage part holds parasitic capacitance of said first electrode pair (pars 33 and 34 discloses storing values of the electrodes). 

Regarding claim 11, Ikeya discloses wherein said medium is liquid, and said property determination part determines a deterioration state of said liquid (abstract and par 7 lines 1-5 discloses the medium is liquid that determines deterioration). 

Regarding claim 12, Ikeya discloses wherein said liquid is oil, and said property determination part determines a deterioration state of said oil (abstract and par 7 lines 1-5 discloses the medium is liquid that determines deterioration and par 51 lines 1-10 discloses being oil).
Allowable Subject Matter
Claims 5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the prior art of record taken alone or in combination fail to teach or suggest a sensor device comprising: medium container tank in which the board is arranged; a capacitance measurement part that supplies AC current having a first frequency to said first electrode pair to measure capacitance of said first electrode pair; a medium amount detection part that, on a basis of the capacitance measured by said capacitance measurement part, detects a medium amount in said container tank; and a medium amount compensation part that, on a basis of said medium amount, corrects said resistance value; wherein said first electrode pair extends in a direction intersecting with a horizontal direction; said resistance measurement part supplies AC current having a second frequency different from the first frequency to said first electrode pair to measure a resistance value of a medium around the first electrode pair; and said property determination part determines a property of said medium on a basis of said resistance value after the correction and said parasitic capacitance in combination with the other limitations of the claim. 

Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest a sensor device comprising: a measurement error correction part that, on a basis of said parasitic capacitance, corrects a measurement error of said resistance value, wherein said 

Claims 8-10 are also objected to as they depend on objected claim 7. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868